Citation Nr: 1753949	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for left shoulder deformity s/p fracture of the left clavicle.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On her March 2014 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, via videoconference.  The hearing was scheduled for May 2017, but the Veteran did not attend.  No further communication has been received from either the Veteran or her representative with regard to the hearing; therefore, the Board considers the hearing request to be withdrawn. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Initially, the Board notes that the most recent VA treatment notes of record are dated in April 2014.  Therefore, all outstanding VA treatment notes dated from April 2014 to the present should be associated with the claims file.

As for the Veteran's left clavicle disability, the severity of the disability was last clinically evaluated in March 2012, over five years ago.  The Board finds that this examination is too remote to serve as a basis for determining the appropriate rating to be assigned to the Veteran's left clavicle disability throughout the entire appeal period.  Therefore, the Board remands the issue so that another VA examination may be scheduled.

Finally, with respect to the Veteran's claim of entitlement to service connection for PTSD, no VA examination has been conducted.  VA treatment notes show treatment for depression and PTSD, and the Veteran has offered evidence of an in-service stressor sufficient to warrant the scheduling of an examination.  Therefore, this issue is also remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated from April 2014 to the present.

2.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of her left clavicle disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares-in degrees of motion lost, if possible.  If the examiner is unable to conduct any needed testing or concludes that testing is not necessary, the examiner should clearly explain why that is so.

3.  The Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

Based on the review of the record and examination of the Veteran, the examiner should identify all diagnoses appropriate to the Veteran's mental health symptoms.  
The examiner should then state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused the PTSD.  In doing so, the examiner must consider and discuss the Veteran's lay statements, the October 2013 buddy statement, and relevant service medical and personnel records, to include the Article 15 disciplinary actions noted.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




